EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald M. Murphy, Jr, on August 24, 2022.

The application has been amended as follows: 
Claims 31-33 are canceled.
IN THE CLAIMS:
31. (Canceled) 
32. (Canceled) 
33. (Canceled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims has overcome the remaining rejections.
Claims 1-29 and 34-35 are free of the prior art because there is no prior art teaching or suggesting the claimed F1 hybrid plant between Nicotiana umbratica and Nicotiana kawakamii, having the listed specific phenotypical or morphological characteristics.
The closest prior art is Zaitlin et al. (US 20060236433 A1, October 19, 2006) in view of Barbeć A (2015) Nicotiana hybridization map—“blank spots” yet to be filled. In: CORESTA Meeting, Agronomy/Phytopathology, 2015, Izmir, Turkey, AP 28. Zaitlin teaches interspecific F1 hybrids of Nicotiana species, wherein all Nicotiana species are listed including N. umbratica and N. Kawakamii. (p. 3, [0033], for example). 
Barbec teaches a survey of any pair-wise interspecific hybridizations among all 80 known Nicotiana sister species (p. 3) which include N. umbratica and N. Kawakamii (p. 2). Barbe¢ teaches a motivation to make any interspecific hybridization atleast for purely academic interest: e.g. to study mutual phylogenetic relationships among species within the genus (p. 4).
However, neither Zaitlin nor Barbec teaches hybridizing N. umbratica and N. Kawakamii, or reduces to practice an F1 hybrid plant between N. umbratica and N. kawakamii or discloses any specific phenotypical or morphological characteristics of the F1 plant. There is no prior art teaching or suggesting the listed phenotypical or morphological features of the F1 hybrid plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 1-29 and 34-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663